DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 2.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process which is statutory category. 
However, evaluating claim 1, under Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical/mental process.  The limitations include 
determining a predictive model for a measurement output of the sensing element as a function of fabrication process measurement variables based on a relationship between the fabrication process measurement data and the reference output measurement data; generating a simulated output measurement distribution across a range of the fabrication process measurement variables using the predictive model; identifying one or more performance thresholds for the measurement output based on the simulated output measurement distribution and verifying the output measurement data satisfies the one or more performance thresholds prior to calibrating the instance of the sensing element.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that obtaining first and second signals.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements of “obtaining fabrication process measurement data for a plurality of instances of the sensing element”; “obtaining reference output measurement data from the plurality of instances of the sensing element in response to a reference stimulus” and “obtaining output measurement data from the instance of the sensing element in response to the reference stimulus” are a generic element for data gathering.  Therefore the claims are found to be patent ineligible.  

	Dependent claims 2-15 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional elements of “storing the calibration data in a data storage element associated with the instance of the sensing element” (claim 2) is considered to be insignificant extra-solution activity of storing data.

	The additional limitations of claims 3-15, are merely extensions of abstract ideas with no additional elements.
The additional element of “computer-readable medium having computer-executable instructions stored thereon” (claim 15) is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).

The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	
3.	Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process which is statutory category. 
However, evaluating claim 16, under Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical/mental process.  The limitations include 
the performance thresholds are derived using a predictive model for a measurement output of the sensing element as a function of fabrication process measurement variables, verifying the current value is within the performance thresholds and determining calibration data associated with the instance of the sensing element for converting the electrical signals into a calibrated measurement parameter based on the fabrication process measurement data using the calibration model.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that obtaining first and second signals.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements of “obtaining performance thresholds associated with a response of the sensing element to a reference stimulus”; “obtaining a current value for the measurement output from the instance of the sensing element in response to the reference stimulus; and after verifying the current value is within the performance thresholds: obtaining fabrication process measurement data associated with the instance of the sensing element” and “obtaining a calibration model associated with the sensing element” are a generic element for data gathering.  Therefore the claims are found to be patent ineligible.  
The additional elements of “storing the calibration data in a data storage element associated with the instance of the sensing element” is considered to be insignificant extra-solution activity of storing data.
Dependent claims 17-19 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Evaluating claim 20, under Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical/mental process.  The limitations include 
the performance thresholds are derived using a predictive model for a measurement output of the sensing element as a function of fabrication process measurement variables and verify the output measurement data satisfies the performance thresholds prior to calibration of the instance of the sensing element in accordance with a calibration model and verify the output measurement data satisfies the performance thresholds prior to calibration of the instance of the sensing element in accordance with a calibration model.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that obtaining first and second signals.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements of “obtain output measurement data from an instance of the sensing element in response to the reference stimulus” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible. 
 The additional elements of “a data storage element to maintain performance thresholds associated with a response of a sensing element to a reference stimulus” is considered to be insignificant extra-solution activity of storing data.

The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

3.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 present "a computer readable medium".  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent See MPEP 2111.01.  
As currently claimed, the language a computer readable medium does not specify if the computer readable medium is "transitory" or "non-transitory" and therefore claim 15 is considered to be non-statutory under 35 U.S.C. 101 (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).
In order to overcome this rejection, the following language is suggested:
“15.	(Currently amended) A non-transitory computer readable medium having computer-executable instructions…”

                                         Examiner’s Notes
4.	Claim 1 distinguishes over the prior art because the closest prior art, Kamath et al. (Patent No. US 8,160,671) discloses a method for calibrating a continuous analyte sensor, such as a continuous glucose sensor, wherein the sensing region of the sensor is configured to measure changes in sensitivity of the analyte sensor over time, which can be used to trigger calibration, update calibration, avoid inaccurate calibration, but  fails to anticipate or render obvious a method of manufacturing an instance of a sensing element capable of providing electrical signals influenced by a physiological condition in a body of a user, the method including the steps of: determining a predictive model for a measurement output of the sensing element as a function of fabrication process measurement variables based on a relationship between the fabrication process measurement data and the reference output measurement data; generating a simulated output measurement distribution across a range of the fabrication process measurement variables using the predictive model; identifying one or more performance thresholds for the measurement output based on the simulated output measurement distribution; obtaining output measurement data from the instance of the sensing element in response to the reference stimulus; and verifying the output measurement data satisfies the one or more performance thresholds prior to calibrating the instance of the sensing element, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 16 distinguishes over the prior art because the closest prior art, Kamath et al. (Patent No. US 8,160,671) discloses a method for calibrating a continuous analyte sensor, such as a continuous glucose sensor, wherein the sensing region of the sensor is configured to measure changes in sensitivity of the analyte sensor over time, which can be used to trigger calibration, update calibration, avoid inaccurate calibration, but  fails to anticipate or render obvious a method of calibrating an instance of a sensing element capable of providing electrical signals influenced by a physiological condition in a body of a user, the method including the steps of: obtaining performance thresholds associated with a response of the sensing element to a reference stimulus, wherein the performance thresholds are derived using a predictive model for a measurement output of the sensing element as a function of fabrication process measurement variables; obtaining a current value for the measurement output from the instance of the sensing element in response to the reference stimulus; and after verifying the current value is within the performance thresholds: obtaining fabrication process measurement data associated with the instance of the sensing element; obtaining a calibration model associated with the sensing element; determining calibration data associated with the instance of the sensing element for converting the electrical signals into a calibrated measurement parameter based on the fabrication process measurement data using the calibration model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 20 distinguishes over the prior art because the closest prior art, Kamath et al. (Patent No. US 8,160,671) discloses a method for calibrating a continuous analyte sensor, such as a continuous glucose sensor, wherein the sensing region of the sensor is configured to measure changes in sensitivity of the analyte sensor over time, which can be used to trigger calibration, update calibration, avoid inaccurate calibration, but  fails to anticipate or render obvious a testing system comprising: a data storage element to maintain performance thresholds associated with a response of a sensing element to a reference stimulus, wherein the performance thresholds are derived using a predictive model for a measurement output of the sensing element as a function of fabrication process measurement variables, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Prior art
5.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Nogueira et al. [‘418] disclose a method of operating an infusion device capable of delivering fluid to a user involves obtaining one or more uncalibrated measurements indicative of the physiological condition, obtaining one or more reference measurements of the physiological condition, determining a raw calibration factor based on a relationship between the one or more uncalibrated measurements and the one or more reference measurements corresponding to the respective uncalibrated measurements of the one or more uncalibrated measurements, and determining an adjusted calibration factor based at least in part on an expected calibration factor and the raw calibration factor.
Liang et al. [‘835] disclose calibrating glucose monitor using a function mapping sensor signal values to blood-glucose sensor measurements. Such a function may comprise a non-linear function. For example, calibration factor called a sensitivity ratio (SR). The SR may represent a calibration factor used to measure/estimate a blood glucose concentration in certain cases based, at least in part on a Valid ISIG value (Nano-Amps) into a blood glucose level (mg/dl or mmol/l). 

    Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857